                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

TIMOTHY DEMPSEY, #291682,                     )
                                              )
          Plaintiff,                          )
                                              )
   v.                                         )      CIVIL ACTION NO. 2:18-CV-925-WHA
                                              )
JEFFERSON DUNN, et al.,                       )
                                              )
          Defendants.                         )

                                          ORDER

         On February 12, 2019, the Magistrate Judge entered a Recommendation (Doc.

 #11) to which no timely objections have been filed. After an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to pay the initial

partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1)(A) as ordered

by this court.

        A separate Final Judgment will be entered.

        DONE this 8th day of March, 2019.



                                   /s/ W. Harold Albritton
                                 SENIOR UNITED STATES DISTRICT JUDGE
